DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (Claims 17-20) in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 5/15/2020.  These drawings are acceptable.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-23, 26-28, and 30-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucholski, US 20060216586.
As to Claim 17:
	Tucholski discloses a method of manufacturing a directly integrated electronic circuit (see “printed flexible… cell… printed cathode…”, Abstract, [0167], Fig. 16), the method comprising:
providing a first packaging layer (see “top substrate 112”, [0110, Figs. 1-4), 
wherein the first packaging layer supports and is directly integrated with a first patterned conductive layer, comprising a positive current collector, a positive tab, and a connecting tab, the positive current collector is monolithic with the positive tab; forming an electrochemical stack over the positive current collector (see “… positive contact 140… negative contact 150…”, [0087], Figs. 1-4, “… cathode collector 131…”, [0088], “conductive pattern… an anode collector 661... conductive pattern could utilize the same material as the conductive carbon used for the cathode collector 131…”, [0154], Figs. 13-14), 
(see “… active cathode layer… 130…” [0114, 0140]), 
wherein at least one of the positive active material layer, the electrolyte layer, and the negative active material layer is printed, wherein the positive current collector and the positive active material layer for a positive electrode (see “… electrolyte 299… printable electrolyte… electrolyte solution 299…”, [0093-0094], Figs. 1-4); and 
forming a second patterned conductive layer, comprising a negative current collector disposed over the electrochemical stack and in electronic communication with the negative active material layer (see “… battery negative contact… negative contact 150…”, [0169, 0087, 0114, 0140], Figs. 1-4), 
wherein the negative current collector and the negative active material layer for a negative electrode (see “… an anode collector 661... conductive pattern could utilize the same material as the conductive carbon used for the cathode collector 131…”, [0154], Figs. 13-14), and 
wherein the first packaging layer further supports and is directly integrated with a device, electrically connected to at least one of the positive current collector or the negative current collector over the first packaging layer ([0110, 0088, 0154], Figs. 1-4, 13-14  – the tab and the device are connected together via conductive material thus they are “electrically” connected).).
As to Claim 18:
	Tucholski discloses forming the second patterned conductive layer comprises printing the second patterned conductive layer over the electrochemical stack and over at least a portion of the device, thereby forming a direct electrical connection between the negative active material layer and (see “… battery negative contact… negative contact 150…”, [0169, 0087, 0114, 0140], Figs. 1-4).
As to Claim 19:
	Tucholski discloses forming the second patterned conductive layer comprises printing the second patterned conductive layer over the electrochemical stack and over at least a portion of the connecting tab, thereby forming a direct electrical connection between the negative active material layer and the connecting tab by the second patterned conductive layer (see “… battery negative contact… negative contact 150…”, [0169, 0087, 0114, 0140], Figs. 1-4, 13-14).
As to Claim 20:
	Tucholski discloses at least one of the connecting tab or the positive tab is electrically connected to the device (see “… positive contact 140… negative contact 150…”, [0087], Figs. 1-4, “… cathode collector 131…”, [0088], “conductive pattern… an anode collector 661... conductive pattern could utilize the same material as the conductive carbon used for the cathode collector 131…”, [0154], Figs. 13-14 – the tab and the device are connected together via conductive material thus they are “electrically” connected).
As to Claim 21:
	Tucholski discloses the directly integrated electronic circuit further comprises a second packaging layer (see “… a lower laminated film substrate… 111”, [0087, 0114, 0140], Figs. 1-4), and
the first packaging layer and the second packaging layer are sealed to each other and isolate the electrochemical stack from an environment (see “… sealing…  picture frame… sealing adhesive… can be printed on top of the frame to allow good sealing of the top substrate to the cell frame…” [0056, 0058]).
As to Claim 22:

the negative electrode is directly connected with the second positive electrode (see [0160, 0171], Fig. 15-16).
As to Claim 23:
	Tucholski discloses a portion of the at least one of the positive current collector or negative current collector, connected to the device, is laminated to the first packaging layer (see “top substrate 112”, [0110, 0088, 0154], Figs. 1-4).
As to Claim 26:
	Tucholski discloses a portion of the device is stacked with a portion of the at least one of the positive electrode or the negative electrode (see [0087 0088, 0154], Figs. 1-4, 13-14).
As to Claim 27:
	Tucholski discloses the directly integrated electronic circuit further comprises a connector seal, positioned over the portion of the device stacked with the portion of the at least one of the positive electrode or the negative electrode (see “seal 153… bottom adhesive seals 917 seals… caulking material 954…”, [0168, 0177-0178],Figs. 15-16).
As to Claim 28:
	Tucholski discloses the first packaging layer comprises an opening at a location where the device is electrically connected to the at least one of the positive electrode or the negative electrode (see “… through-holes through said frame… said adhesive layer also for sealing said through-holes…“, Claim 12; “… positive contact 140… negative contact 150…”, [0087], Figs. 1-4, “… cathode collector 131…”, [0088], “conductive pattern… an anode collector 661... conductive pattern could utilize the same material as the conductive carbon used for the cathode collector 131…”, [0154], Figs. 13-14 – the tab and the device are connected together via conductive material thus they are “electrically” connected).
As to Claim 30:
	Tucholski discloses the first packaging layer is a flexible printed circuit board (see “… printed flexible electrochemical cell… circuit 401 can also be printed…”, Abstract, [0048, 0170], Fig. 16).
As to Claim 31:
	Tucholski discloses each one of the positive active material layer, the electrolyte layer, and the negative active material layer is printed (see “active cathode layer… 130… electrolytic… separator active area… [0063, 00124, 0140], Figs. 1-4).
As to Claim 32:
	Tucholski discloses electrolyte layer is printed (see “… viscous or gelled electrolyte is… printed in the cell…”, Abstract, [0002]).
As to Claim 33:
	Tucholski discloses negative active material layer comprises zinc (see “… zinc anode…”, [0114]).
As to Claim 34:
	Tucholski discloses the electrolyte layer comprises an ionic liquid (see “… liquid electrolyte… viscous liquid…”, [0066, 0068, 0119] – electrolyte is an ionic medium).
As to Claim 35:
	Tucholski discloses each of the positive electrode, the electrolyte layer, and the negative electrode comprises an ionic liquid (see “… liquid electrolyte… viscous liquid…”, [0066, 0068, 0119] – electrolyte is an ionic medium – since the electrolyte layer can be an ionic liquid, it can surround the positive electrode and the negative electrode which meets the limitation of the electrode comprising the ionic liquid as it is adjacent or surrounding the electrode.  Also, note the specification does not elaborate what it means to have a negative electrode or a positive electrode comprising an ionic liquid).
As to Claim 36:
	Tucholski discloses the electrochemical stack is substantially free from organic solvents (see “mass-producing such cells includes… aqueous and/or non-aqueous solvent…”, [0046]; “… useful electrolyte formations ammonium chloride… potassium hydroxide…” [0060] – Tucholski discloses that the cell can use non-organic solvents instead of organic solvent making the cell solvent free).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tucholski in view of Riemer et al., US 20170062880 (hereinafter, Riemer).
	Tucholski discloses the device is electrically connected to the electrode but not using mechanical crimp or as to use the crimp as to protrude through the packaging layer.
	In the same field of endeavor, Riemer also discloses an electrochemical cell having printed circuit board that is electrically connected to the electrode (Abstract) similar to that of Tucholski.  Riemer further discloses that the terminal can be welded, bonded, crimped or compressed to the conductive trace as to electrically coupled the terminal he the device [0034].  The process of crimping the layer would protrude the layer as to form the seal [0032].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the crimping process as to bond the electrode to the device of Tucholski as taught by Riemer, because Riemer teaches that crimping, similar to welding, bonding, and compression, is one of the process used to bond components together and seal it.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tucholski in view of Pennaz et al., US 20060227523 (hereinafter, Penmaz).
	Tucholski discloses the opening in the first packaging layer but does not disclose hole through the electrode coincide with the opening of the first packaging layer.
	In the same field of endeavor, Penmaz discloses an integrated circuit having battery (Abstract) similar to that of Tucholski.  Penmaz further discloses that through-hole printing can be employed to bring a conductive circuit from one face of a layer to the other [0088, 0096, 0132, 0138], which includes puncturing a hole through the case and passing the electrode to the other side of the case as to form the through hole.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a through-hole through the frame/case of Tucholski passing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723